El Juez Asociado Se. Franco Soto,
emitió la opinión del tribunal.-
*889El apelante fue acusado de un delito de mutilación y la acusación presentada dice:
“El referido Justino Díaz el día 1 de enero de 1923, y en el distrito de Humacao, o sea en la Municipalidad de Fajardo, que forma parte del Distrito Judicial de Humacao, P. R., ilegal volun-taria y maliciosamente acometió y agredió con una navaja barbera, que es un arma mortífera a Américo Andrini, causándole una herida profunda en el rostro, quedándole éste desfigurado perma-nentemente * * * ”
Celebrado el juicio el acusado fue declarado culpable de un delito de acometimiento y agresión grave.
Apelada la sentencia, se ban señalado dos errores, a saber: 1°., haberse denegado el sobreseimiento de la causa; y 2°., haberse declarado sin lugar la excepción perentoria de que la acusación no Contiene hechos para constituir un delito.
No existen los errores apuntados.
El apelante funda el primer error en el inciso Io. del artículo 448 del Código de Enjuiciamiento Criminal.
En enero 1, 1923, al iniciarse esta causa, el acusado fue denunciado y arrestado por un delito de acometimiento y agresión grave, pero al ser remitidas las diligencias al Fiscal del Distrito de Humacao por el Juez Municipal de Fa-jardo, dicha causa fue sometida al Gran Jurado y éste, en 28 de marzo de 1923, formuló una acusación por el delito de mutilación. Por estos hechos tenemos que admitir de un lado que desde que se arrestó al acusado hasta que el Gran Jurado encontró una ■ acusación fundada, habían tras-currido más de sesenta días, pero por otra parte no podemos tomar como base a los efectos del sobreseimiento solicitado, el delito de acometimiento y agresión grave y el arresto del acusado por este delito. El cambio de calificación por el Gran Jurado varió la situación del acusado y así sus conse-cuencias legales, y la fecha del arresto por el delito de mu-*890tilación, si apareciese que se había realizado, era lo que te-níamos que considerar y no la del primer arresto. Al ser formulada la acusación por el delito de mutilación, el acu-sado tenía derecho a insistir en que fuera sobreseída la causa anterior por acometimiento y agresión, aunque no te-nía derecho a insistir en el sobreseimiento de la acusación por mutilación, toda vez que no fue arrestado originalmente por virtud de ese cargo.
Se sostiene por el segundo error que la acusación no constituye un delito público.
El pequeño jurado no rindió un veredicto por el delito de mutilación tal como quedaba expuesto en la acusación, sino que declaró culpable al acusado de un cielito menor, o sea, por acometimiento y agresión grave. La cuestión en-vuelta es si este delito se puede considerar necesariamente comprendido en el de mutilación.
La ley número 22 de marzo 11, 1913, para enmendar el artículo 286 del Código de Enjuiciamiento Criminal, re-suelve la cuestión y esta Corte Suprema, aplicando dicha ley, la ha decidido en sentido afirmativo. En el Caso de El Pueblo v. Pérez, 25 D. P. R. 399, se declaró que de acuerdo con aquella ley, en los delitos de mutilación un acusado puede ser declarado culpable del delito de acometimiento y agresión simple o con circunstancias agravantes; y en el de El Pueblo v. Pizarro, 21 D. P. R. 18, se dijo asimismo que las instrucciones a un jurado en el mismo sentido, no son erróneas.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres1. Asociados Wolf y Aldrey.
Los Jueces Sres. Presidente del Toro y Asociado Hutchi-son disintieron.